Citation Nr: 0121870	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  94-27 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim for service connection for a cervical spine 
disorder.  

2.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 
for bilateral carpal tunnel syndrome.  

3.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 
for a gastrointestinal disorder.  

4.  Entitlement to service connection for a gastrointestinal 
disorder claimed as secondary to service-connected 
lumbosacral strain.  

5.  Entitlement to service connection for right foot disorder 
claimed as secondary to service-connected lumbosacral strain.  

6.  Entitlement to an increased evaluation, in excess of 20 
percent, for the service-connected lumbosacral strain.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel



INTRODUCTION

The veteran served with the Army National Guard between 
September 1971 and July 1974.  This included periods of 
active duty for training between December 1971 and May 1972 
and in July 1972.  

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of November 1993, and 
May 1999 by the RO.  



FINDINGS OF FACT

1.  In a May 1998 decision, the Board denied the veteran's 
application to reopen his claim of service connection for a 
cervical spine disorder.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the May 1998 
Board decision.  



CONCLUSION OF LAW

New and material evidence has been submitted for the purpose 
of reopening the claim of service connection for a cervical 
spine disorder.  38 U.S.C.A. §§ 1110, 5107, 5108, 7104 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.156(a), 3.303, 3.312 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran first submitted a claim for benefits for a neck 
disability in May 1974, contending that an automobile 
accident the year before (while on inactive duty for 
training) resulted in a chronic neck disability.  Although 
private medical records and service records confirmed the 
veteran's involvement in such an automobile accident, VA 
treatment records, dated in 1974, failed to show the presence 
of any current cervical spine disability.  Indeed, X-ray 
studies of the cervical spine taken in April 1974 were 
interpreted as normal.  In view of this evidence, the 
veteran's claim for service connection for a neck disability 
was denied in a June 1974 rating action.  

Subsequent records reflect that the Board addressed the 
veteran's claim for VA benefits for disability arising from a 
cervical spine disability in March 1983.  After reviewing the 
veteran's record, the Board noted that, while the veteran was 
diagnosed to have a whiplash injury following the 1973 
automobile accident (the injury which the veteran believed 
marked the onset of his current neck problems), the records 
dated in 1974 did not show the presence of any residual 
pathology of the cervical spine and that it was not until 
1981 that subsequent records revealed the presence of any 
neck problems.  

In light of the apparent resolution of any neck problem that 
was present immediately following the 1973 accident, and the 
passage of more than 7 years before any further neck 
condition was medically demonstrated, the Board concluded 
that the veteran did not have cervical spine injury residuals 
which were incurred in or aggravated by his period of 
inactive duty for training.  

The Board revisited the issue regarding service connection 
for a neck disability in a January 1986 decision.  The Board 
again noted that the veteran sustained a neck injury in the 
May 1973 automobile accident, but observed that the medical 
records did not reflect any neck complaints between 1974 and 
1980.  Although records dated from 1981 and thereafter did 
reflect references to disability of the cervical spine, they 
were not considered to be related to the injury sustained 
many years earlier.  Accordingly, it was concluded that the 
evidence did not establish a new factual basis for allowing 
the claim for service connection for a cervical spine 
disability.  

Once again, the Board considered the veteran's claim of 
service connection for a cervical spine disability in a 
September 1988 decision.  The Board observed again that the 
relevant medical evidence established that the neck injury 
the veteran sustained in 1973 was acute and transitory in 
nature and that the recently submitted evidence showed only 
current treatment of the neck.  This evidence did not provide 
any basis for causally relating the current neck problems to 
the May 1973 injury.  Therefore, the Board concluded that a 
new factual basis had not been presented to warrant an 
allowance of the veteran's claim.  

In February 1992, the RO again addressed a claim for service 
connection for disabilities of the cervical spine, but 
concluded that the evidence the veteran had submitted was 
cumulative and did not warrant reopening of the claim.  The 
veteran was advised of this decision, and of his appellate 
rights, in a letter addressed to him in February 1992.  

This issue was addressed again in a March 1992 rating action.  
That decision confirmed the prior denial of service 
connection for a neck disorder, since the additional medical 
evidence that was presented was essentially duplicative of 
that which had been previously considered.  The veteran was 
notified of this decision and of his appellate rights later 
that month.  Since he did not appeal the matter, it became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

The veteran again attempted to reopen the claim for service 
connection for a neck disorder in a letter received in May 
1993.  A Board decision dated in May 1998, again found that 
no new and material evidence had been presented to reopen the 
claim.  

Thereafter, the record reflects that, in a letter received 
from the veteran in August 1998, he sought yet again to 
reopen his claim for service connection for a neck disorder.  
It is this request that is the subject of the present appeal.  

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, a claim upon the same factual basis 
may not be considered.  38 U.S.C.A. § 7104(b).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  

The United States Court of Appeals for Veterans Claims ( 
formerly known as the United States Court of Veterans 
Appeals) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issues at 
hand.  

There is, however, no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Finally, for the purpose 
of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The evidence considered by the Board in May 1998 included 
records of current treatment and statements by the veteran.  
Submitted since the May 1998 Board decision are statements 
and hearing testimony of the veteran, records of current 
treatment as well as a September 1998 letter from Dr. 
Conaway.  This physician stated that the veteran had 
moderately severe fibromyalgia and chronic pain related to 
neck and low back injuries incurred in an auto accident in 
1973.  

The Board finds that the evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Of particular significance is Dr. Conaway's 
letter.  

The letter is certainly new, as it was not of record at the 
time of the Board's May 1998 decision.  

Furthermore, the evidence is material as it suggests a 
potential nexus between the veteran's inservice motor vehicle 
accident and his current cervical spine disability.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for a cervical spine disorder.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a cervical spine disorder, 
the appeal to this extent is allowed, subject to further 
action as discussed hereinbelow.  



REMAND

With regard to the claim of service connection for a cervical 
spine disorder, until recently, where the Board determined 
that the claimant had submitted new and material evidence, 
the claim was reopened and a determination was to be made as 
to whether, based upon all of the evidence of record in 
support of the claim, the claim as reopened was well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc).  

However, with regard to the veteran's claims, the Board notes 
that there has been a significant change in the law during 
the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, ___.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

Regarding the veteran's claim for an increased evaluation for 
lumbosacral strain, the Board notes the statement of Dr. 
Conaway, dated in September 1998.  He stated that the veteran 
experienced lumbar radiculopathy secondary to an auto 
accident in 1973.  The Board notes that subsequent medical 
evidence has been presented which indicates that the veteran 
currently has degenerative joint disease and degenerative 
disc disease of the lumbar spine, shown on MRI in July 2000.  

As noted hereinabove, the Board has determined that a remand 
is necessary regarding the veteran's claim for an increased 
rating for the service-connected low back disability.  As 
there remains further service-connected disability of the low 
back, the Board concludes that it would be premature to 
adjudicate the veteran's claim of secondary service 
connection for a right foot disorder.  

Therefore this claim must be REMANDED to the RO for the 
following:

1.  With regard to the veteran's claim of 
service connection for a cervical spine 
disorder, the RO should schedule the 
veteran for an examination in order to 
determine the nature and likely etiology 
of the claimed disorder.  All indicated 
testing should be done in this regard.  
The claims folder should be made 
available to the examiner for review.  
Based on his/her review of the case, the 
examiner should be asked to render an 
opinion as to the likelihood that the 
veteran has current cervical spine 
disability due to a reported whiplash 
injury or other disease or injury that 
was incurred in or aggravated by service.  

2.  With regard to the claims of 
entitlement to compensation benefits 
pursuant to 38 U.S.C. § 1151 for 
bilateral carpal tunnel syndrome and a 
gastrointestinal disorder, the RO should 
schedule the veteran for an examination 
to ascertain whether he has additional 
disability as the result of the claimed 
VA treatment.  The examiner also should 
opine as to whether he has current 
gastrointestinal disability due to the 
use of medication in connection with 
treatment of his service-connected 
disability.  

3.  With regard to the veteran's claim 
for increase, the RO should schedule the 
veteran for an examination to determine 
the current severity of the service-
connected low back disability.  All 
indicated testing should be done in this 
regard.  The examiner should identify all 
of the disabling manifestations 
attributable to the service-connected low 
back disorder.  This should include 
whether he has separate right foot 
disability that is attributable to the 
veteran's service-connected low back 
disability.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 (Nov.17, 
2000), 00-92 (Dec. 13, 2000) and 01-02 
(Jan 9, 2001).  

5.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  If 
the decision remains adverse to the 
veteran, he should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



